Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Election/Restrictions
Applicant’s election Group (I) as the elected invention and optovin as the elected TRPA1 agonist is maintained. 

Claim Summary
Claims 1-4, 6-7, 10, 13-25 are pending. Claims 5, 8-9, 11-12 are canceled. Claims 1-4, 6-7, 10, and 13-25 are examined in accordance to the elected specie. 

Priority
This application claims benefit of Provision Application No.  62/362,369 filed on  07/14/2016. The effective filing date of the instant Application is 02/16/2018.
Action Summary
Claims 1-4, 6, 10, 13-21, and 24-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US9,486,447) are maintained, but modified and revisited in light of claim amendment. 
Claims 7, 22, and 23 rejected under 35 U.S.C. 103 as being un-patentable over Peterson et al. (US9,486,447) as applied to claims 1-4, 6, 10, 13-21, and 24-25 in view of Gauer et al., Am Fam Physician. 2013;88(1):44-53 are withdrawn in light of the amendment the subject has inflammation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10, and 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US9,486,447).
This rejection encompasses embodiment of subject in need thereof as a subject having inflammation and having neurons that express TRPA1. 
Peterson et al. teaches a method of performing deep brain stimulation, the method comprising: a) contacting a neuron in the brain with a compound of formula Ia or Ib: and b) exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm, see claim 1. The compounds of the formula Ia and Ib are Exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm reads on ontogenetic stimulation. The subject means a human or an animal, see col. 12, line 17. Contacting reads on administering. Moreover, Peterson et al. teaches only neurons contacted with the compound and exposed to the electromagnetic radiation are activated, see claim 2. Peterson et al. also teaches the neuron is a neuron of a subject in need of treatment for pain or inflammation or neuropathic pain, see claim 7. Peterson et al. further teaches the compound is 

    PNG
    media_image1.png
    100
    305
    media_image1.png
    Greyscale
, see claim 11 and is a TRPA1 agonist, see para [0606]. This compound of formula III is Optovin. Peterson et al. also teaches Optovin acts on a molecular target expressed in mammalian DRG sensory neuron; perhaps TRPA1 itself, see col. 85, lines 60-62; and col. 15, lines 42-51. The neurons of the subject would be a neuron that expresses TRPA1. Optovin is a TRPA1 agonist that activate TRPA1 channels, see col. 9, lines 27-33. Additionally, Peterson et al. teaches Optovin activates human TRPA1 via structure-dependent photochemical reactions with redox-sensitive cysteine residues. In animals with 
With respect to the following limitations: attenuating serum levels of one or more pro-inflammatory cytokines inflammation, promoting thermoregulation, activation of TRAP1-positive neurons in the subject’s vagus nerve, selectively stimulating vagus nerve fibers expressing TRAP nociceptors in the subject, activating vagus nerve afferents, activation of TRAP-positive neurons attenuates serum levels on or more tumor necrosis factor (TNF), interleukin-6 (IL-6), and interleukin-1β (IL-β). These limitations simply express the intended outcome of the administration step positively recited. The instant claims only required the subject is a subject in need of attenuation serum levels of one or more pro-inflammatory cytokines, which is defined by the dependent claim as a subject having inflammation, the subject having neurons that express TRAP1, and administration of Optoving using optogenetic stimulation. Since the prior art method step is the same as the claimed method step positively recited and since the patient population of the prior is the same patient population claimed, said intended outcome claimed is necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-7, 10, and 13-25 are rejected under 35 U.S.C. 103 as being un-patentable over Peterson et al. (US9,486,447) as applied to claims 1-4, 6, 10, 13-21, and 24-25 in view of 
Mendes et al., International Immunopharmacology, Volume 34, May 2016, Pages 60-70.
This rejection encompasses embodiment of subject in need thereof as a subject having sepsis and having neurons that express TRPA1. 
Peterson et al. teaches a method of performing deep brain stimulation, the method comprising: a) contacting a neuron in the brain with a compound of formula Ia or Ib: and b) exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm, see claim 1. The compounds of the formula Ia and Ib are Exposing the neuron to electromagnetic radiation comprising a wavelength of from about 300 nm to about 700 nm reads on ontogenetic stimulation. The subject means a human or an animal, see col. 12, line 17. Contacting reads on administering. Moreover, Peterson et al. teaches only neurons contacted with the compound and exposed to the electromagnetic radiation are activated, see claim 2. Peterson et al. also teaches the neuron is a neuron of a subject in need of treatment for 

    PNG
    media_image1.png
    100
    305
    media_image1.png
    Greyscale
, see claim 11 and is a TRPA1 agonist, see para [0606]. This compound of formula III is Optovin. Peterson et al. also teaches Optovin acts on a molecular target expressed in mammalian DRG sensory neuron; perhaps TRPA1 itself, see col. 85, lines 60-62; and col. 15, lines 42-51. The neurons of the subject would be a neuron that expresses TRPA1. Optovin is a TRPA1 agonist that activate TRPA1 channels, see col. 9, lines 27-33. Additionally, Peterson et al. teaches Optovin activates human TRPA1 via structure-dependent photochemical reactions with redox-sensitive cysteine residues. In animals with severed spinal cords, optovin treatment enables control of motor activity in the paralyzed extremities by localized illumination, see Example 1. Furthermore, Peterson et al. teaches the neuron can be the vagal nerve of a subject in need of treatment for epilepsy. In some embodiments, a source of electromagnetic radiation and/or a means for directing the radiation can be implanted in a subject in need of treatment for epilepsy such that the vagal nerve can be stimulated and/or activated. Methods of vagal nerve stimulation using electric pulse-generating devices is known in the art and can be adapted to administer a photo-sensitive TrpA1 agonist and/or illuminate the neuron, see col 32, lines 45-54. 
Peterson et al. does not teach sepsis. 
Mendes et al. teaches the use of cinnamaldehyde activate transient receptor potential ankyrin 1 (TRPA1) channels expressed on neuronal and non-neuronal cells for 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Peterson to include sepsis mediated by inflammation to give Applicant’s claimed invention. One would have been motivated by the fact that Peterson’s method can treat inflammation with a TRPA1 agonist in this case Optovin and optogenetic stimulation and also because Mendes et al. teaches TRAP1 agonist such as cinnamaldehyde can treat sepsis and reduces pro-inflammatory cytokines such as TNF-α, see Abstract. One would reasonably expect the method taught by Peterson et all to effectively treat sepsis with success.
With respect to the following limitations: attenuating serum levels of one or more pro-inflammatory cytokines inflammation, promoting thermoregulation, activation of TRAP1-positive neurons in the subject’s vagus nerve, selectively stimulating vagus nerve fibers expressing TRAP nociceptors in the subject, activating vagus nerve afferents, activation of TRAP-positive neurons attenuates serum levels on or more tumor necrosis factor (TNF), interleukin-6 (IL-6), and interleukin-1β (IL-β). These limitations simply express the intended outcome of the administration step positively recited. The instant claims only required the subject is a subject in need of attenuation serum levels of one or more pro-inflammatory cytokines, which is defined by the dependent claim as a subject having inflammation, the subject having neurons that express TRAP1, and administration of Optoving using optogenetic stimulation. Since the prior art method step is the same as the claimed method step positively recited and since the patient population of the prior is the same patient population claimed, 
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues that Peterson et al. claim to be able to treat inflammation and pain, without providing any experimental evidence to support those claims. In discussing possible treatment of inflammation and pain. Thus, following the teachings of Peterson et al., the skilled artisan would not know what to expect using the methods of Peterson et al. - i.e., decreased neuronal activity, increased neuronal activity or neuronal ablation. Thus, it does not necessary follow that the method of Peterson et al. would be effective to attenuate serum levels of one or more pro-inflammatory cytokines in a subject as set forth in the present claims. In response, the Examiner finds Applicant’s argument not persuasive. While some embodiment of Peterson (see for example, claims 4 and 5), other embodiment (claims 1-3) which forms the basis of the rejection clearly discloses the activity of the neuron is increase. Moreover, it may well be true that Peterson does not provide any example for the treatment of pain. However, the examiner contends that claims 1-3 and 7 are presumed to be enabled. Efficacy is not a requirement for prior art enablement. SEE MPEP 2121 (III). Additionally, MPEP 2121.01 states that “A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)”. . 

Conclusion
	No claims are allowed.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628